Exhibit 10.1

Schedule Identifying Material Details of

Executive Agreements Substantially Similar to Exhibit 10.3 to Huntington’s

Current Report on Form 8-K dated November 28, 2012

 

Name

 

Effective Date

David S. Anderson

  June 20, 2013

Richard A. Cheap

  November 28, 2012

James E. Dunlap

  November 28, 2012

Paul G. Heller

  November 28, 2012

Helga S. Houston

  November 28, 2012

Howell D. McCullough III

  April 15, 2014

Mary W. Navarro

  November 28, 2012

Daniel J. Neumeyer

  November 28, 2012

Richard Remiker

  February 12, 2014

Nicholas G. Stanutz

  November 28, 2012

Mark E. Thompson

  November 28, 2012

Schedule Identifying Material Details of

Executive Agreements Substantially Similar to Exhibit 10.2 to Huntington’s

Quarterly Report on Form 10-Q for the Period Ended June 30, 2013.

 

Name

 

Effective Date

Barbara H. Benham

  July 16, 2013